Citation Nr: 1718165	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968 with additional service in the Puerto Rico National Guard from July 1975 to April 1987, including various periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The March 2009 rating decision, in relevant part, denied service connection for cervical myositis and denied the Veteran's attempt to reopen the claim of service connection for low back syndrome, claimed as thoracolumbar myositis.

The August 2009 rating decision denied the Veteran's attempt to reopen the claim of service connection for acyanotic congenital heart disease with secondary atrial septic defect and denied TDIU.

In August 2011, the Board reopened the Veteran's claims of entitlement to service connection for a low back/thoracic spine disability and a heart disorder and remanded the underlying service connection claims as well as the claim of service connection for a cervical spine disability and TDIU for further development.

In July 2013 and December 2014, the Board remanded this case for further development.

In an August 2016 decision, the Board denied service connection for a heart condition and remanded the issues of service connection for a back condition and a cervical spine condition and entitlement to TDIU for further development.

The Veteran was previously represented by Disabled American Veterans.  In a November 2016 correspondence, he revoked their representation.  As such, the Veteran is currently unrepresented.

In a January 2017 correspondence, the Veteran that his case be advanced on the Board's docket.  He asked that the case be considered under the earlier docket number as it had been previously remanded.  As this case was previously remanded, it has retained that docket number and is being considered based on that number.  However, the Veteran has not alleged any reason, such as serious illness or severe financial hardship, sufficient to warranted advancement on the docket pursuant to 38 C.F.R. § 20.900 (c)(2016) and as such, his motion is denied.


FINDINGS OF FACT

1.  The Veteran does not have a back condition that is etiologically related to his active service.

2.  The Veteran does not have a cervical spine condition that is etiologically related to his active service.

3.  The Veteran's service connected disabilities do not render him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2009 (cervical spine and back) and April 2009 (TDIU) and provided additional notice in letters sent to the Veteran in August 2011 and July 2012.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

In compliance with the Board's August 2011, July 2013, December 2014, and August 2016 remands, VA sought additional VA and private treatment records, obtained records from the Veteran's National Guard service, and provided the Veteran with medical examinations in September 2016 and November 2016.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the August 2011, July 2013, December 2014, and August 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Back Condition

The Veteran is also seeking service connection for a back condition that he has associated with an in-service fall from the top bunk.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With regard to his National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  In this case, the Veteran has been diagnosed with cervical spondylosis (arthritis).  The record does not include any x-ray evidence from within one year of the Veteran's separation from service.  A July 1983 x-ray found no evidence of bone lesions or arthritic changes to the lumbar spine.  The findings of a March 1984 x-ray, more than a decade after the Veteran's separation from active duty service, were compatible with early degenerative joint disease of the lumbar spine.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

At his January 2011, January 2015, and November 2016 VA examinations, the Veteran has been diagnosed with lumbar muscle spasm, lumbar degenerative disc disease, and lumbar spondylosis.  His service treatment records show a January 1967 injury following a fall from a top bunk.  This injury was described as a lumbar contusion and mild muscle pull in left flank.  Thus, the first two requirements for service connection have been met.

Additionally, the record shows complaints of low back pain in May 1983 during a period of "Active duty, active duty for training, or full time training duty" with the Commonwealth of Puerto Rico National Guard service.  See NGB Form 23, Retirement Credits Record.  However, this back pain was not associated with any injury or disease incurred during this period of National Guard service.

The remaining question is a causal relationship exists between the Veteran's current back condition and the in-service fall from a top bunk.  To this end, an April 2009 private opinion related his back problems to training in the military, stating that running and marching, sometimes with heavy equipment on his back, put a lot of strain on his back, which could present with problems of bad posture, loss of correct alignment column, degeneration of vertebras and articulations, and loss of lumbar lordosis, putting more stress on one side of the vertebras than the other and by consequence, the Veteran could present disc bulging and herniation with subsequent back pain.  This is inconsistent with the medical evidence of record, including the March 1983 x-ray findings of well-preserved vertebral disc spaces and vertebral body heights.

By contrast, the February 2011 VA examiner noted that the Veteran reported back pain after the notations of back pain in his service medical records, but found that the Veteran's current lumbar spine condition was more likely related to the wear and tear of the aging process, noting that the incident in service appeared to be a soft tissue injury.  The January 2015 examiner found that the Veteran's current back condition was less likely than not the result of his military service, noting that the evidence of record did not show any trauma or injuries that would account for the current back condition.  Similarly, the November 2016 found that the Veteran's current back condition was less likely than not incurred in, caused by, or aggravated by his military service, noting that this condition dates back to 2011 several years after his separation from service, there is no medical evidence of follow up, complaints, or treatment of a diagnosed back condition following that January 1967 fall in service, and the current condition was most likely due to the natural aging process.  Additionally, the November 2016 VA examiner found that the October 1983 cervical nerve root compression was a different disease entity with different pathophysiological unrelated to the current back condition.  

The Veteran himself has argued that he has back condition is related to his service.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Here, the Veteran's spine was normal at the time of his May 1968 separation examination.  After his separation, he underwent private treatment in 1969 and 1971 for dorsolumbar muscular spasm.  During his subsequent ACDUTRA there was no showing of an incurrence of injury or disease and during his IDT there was no showing of an incurrence of injury.  These factors and the passage of time between the Veteran's active duty service and his lumbar spine diagnosis make the nexus question a complex one not answerable by a lay person.  Moreover, the Veteran has not been shown to possess the requisite knowledge or training to differentiate between symptoms caused by the in-service injury and those caused by aging.  In making this determination, the Board has not ignored the Veteran's reports of back pain since service, but, given the factors listed above, the testimony is insufficient to place the nexus question in at least relative equipoise. 

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the Veteran has diagnosed back condition and he is currently service connected for a right shoulder disability.  Thus, the remaining question is whether there is a link between his service-connected right shoulder disability and his current back condition.  The November VA examiner specifically found that the current back condition was not caused or aggravated by the Veteran's service connected shoulder disability because there were from different anatomical areas and were unrelated.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Service Connection - Cervical Spine Condition

The Veteran is seeking service connection for a cervical spine condition.

Again, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  In this case, the Veteran has been diagnosed with cervical spondylosis (arthritis).  The record does not include any x-ray evidence from within one year of the Veteran's separation from service.  The first medical record of arthritis was a March 1984 x-ray, more than a decade after the Veteran's separation from active duty service, which showed mild cervical spondylosis.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

With regard to his National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).

At his November 2011, January 2015, and September 2016 VA examinations, the Veteran has been diagnosed with cervical degenerative disc disease and cervical spondylosis.  The Veteran has stated that he injured his cervical spine at the time of his January 1967 fall from a top bunk during service.

The remaining question is a causal relationship exists between the Veteran's current cervical spine condition and his military service.  To this end, an April 2009 private opinion related his back problems to training in the military, stating that running and marching, sometimes with heavy equipment on his back, put a lot of strain on his neck, which could present with problems of bad posture, loss of correct alignment column, degeneration of vertebras and articulations, and loss of cervical lordosis, putting more stress on one side of the vertebras than the other and by consequence, the Veteran could present disc bulging and herniation with subsequent neck pain.  This is inconsistent with the medical evidence of record, including the March 1983 x-ray findings of well-preserved vertebral disc spaces and vertebral body heights.

By contrast, the January 2015 examiner found that it was less likely as not that the Veteran's current cervical spine condition was related to his active duty military service, noting that the evidence of record did not show any cervical injuries, traumas, or conditions.  This examiner noted that the Veteran injured his right shoulder in 1983 and it was initially thought that cervical area was affected, but the pain was mostly located in his shoulder joint.  The examiner further found that cervical spondylosis was the actual main factor causing the Veteran's current pain and limitations and it was age related.  Similarly, the September 2016 VA examiner found that that it was less likely as not that the Veteran's current cervical spine condition had its onset during or was caused by his active duty military service, noting that the documentation of the January 1967 injury did not mention any cervical trauma and the injuries recorded, lumbar contusion and left flank contusion, were not related to the cervical spine.  This examiner also found that it was less likely as not that the Veteran's current cervical spine condition was incurred or aggravated during his ACDUTRA, noting that there were no cervical spine complaints to which his current condition could be linked.  Finally, the September 2016 examiner found that it was less likely as not that the Veteran's current cervical spine condition was related to his IDT, including the October 1983 physical profile that noted "rule out thoracic outlet syndrome," noting that the complaints of right shoulder and trapezius area pain were not associated with a cervical spine condition.  Ultimately, the September 2016 VA examiner also found that the Veteran's cervical diagnosis was due to normal progression of aging process and was diagnosed in year 2011, several years after service.

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the Veteran has diagnosed back condition and he is currently service connected for a right shoulder disability.  Thus, the remaining question is whether there is a link between his service-connected right shoulder disability and his current back condition.  The November 2011 VA examiner specifically found that the current cervical spine condition was not caused or aggravated by the Veteran's service connected shoulder disability because there were from different anatomical areas and were unrelated.  The September 2016 VA examiner found that it was less likely than not that the Veteran's current cervical spine condition had its onset during or was caused by his active service, to include the January 1967 injury following a fall from a top bunk, noting that there was no documentation of any cervical trauma stemming from that injury, only lumbar contusion and left flank contusion.

The Veteran himself has argued that he has cervical spine condition is related to his service.  Again, whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  See Davidson, 581 F.3d 1316; Jandreau, 492 F.3d 1377; Layno, 6 Vet. App. 469.  Here, there is no evidence of cervical spine complaints until many years after the Veteran's separation from active duty service.  During his subsequent ACDUTRA there was no showing of an incurrence of injury or disease and during his IDT there was no showing of an incurrence of injury.   The Veteran has reported that his cervical spine pain began during service but has not specified whether this was during active duty, ACDUTRA, or IDT service.  In the absence of a readily lay observable in-service onset of symptoms or in-service injury, the nexus question a complex one not answerable by a lay person.  In making this determination, the Board has not ignored the Veteran's reports of cervical spine pain since service, but, given the factors listed above, the testimony is insufficient to place the nexus question in at least relative equipoise.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a cervical spine condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service connected for right shoulder degenerative joint disease and chronic peritendinitis only (right shoulder disability).  The rating for this disability is currently 30 percent.  Thus, the Veteran has not met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Nevertheless, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

Then the issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran last worked as an industrial arts teacher in May 2003.  On his April 2009 VA Form 21-4192, the reason for termination of this employment was "resigned for retirement."  On his July 2012 VA Form 21-4192, the reason for termination of this employment was "resigned for jubilation."  These records do not reflect a termination of employment due to his right shoulder disability.  Likewise, the medical evidence of record does show that the Veteran's service connected right shoulder disability prevents the Veteran from securing or following a substantially gainful occupation.  Instead, the November 2011 VA examiner found that the Veteran was able to obtain and secure a full time job with light duty precautions in respect to service connected right shoulder disability.  Thus, there is no finding of unemployability due to service connected disabilities upon which referral to the Director of Compensation Services can be based and TDIU is not warranted.


ORDER

Service connection for a back condition is denied.

Service connection for a cervical spine condition is denied.

TDIU is denied.


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


